Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ishibashi  et al. (US 20180009705 A1) referred to as Ishibashi herein after and further in view of Kawaguchi et al. (US 9061938) referred to as Kawaguchi herein after.
Regarding claims 1 and 4, Ishibashi discloses a glass sheet with a first major surface (at least 101) and second major surface (102) [0025] with a thickness of 0.1-1.5 mm and preferably 0.1-1.0 mm and a dome, bowl, saddle or cylindrical shape (Fig 1-4).
Ishibashi fails to disclose the Young’s modulus and density and Poisson’s ratio of claim 1.
 Kawaguchi discloses a glass sheet formed by the overflow downdraw method (Col 6; lines 7-10) for an electronic device as taught by Ishibashi having a 80.3-83.0 GPa and density of 2.634-2.695g/cm-3 (Table 1) with a thickness of 0.7mm or less (Col 6; lines 49-54), with reduced production cost of the glass 
MPEP 2131.03: Prior Art which teaches a range within, overlapping or touching the claimed range anticipated if the prior art range discloses the claimed range.
One of ordinary skill in the art would recognize the overlapping ranges of density, thickness and young’s modulus to yield the same Poisson’s ratio, see also [0146] of Ishibashi
Regarding claims 2-3, Ishibashi is silent as to the Z coordinate thus there is no anticipation that the glass sheets of Ishibashi for claims 2-3 however; Ishibashi discloses how to determine the radius of curvature for the glass sheet in the prior art using the function in [0145] or optimizing the thickness of the glass sheet in relation to the ion-exchange sodium ratio of a side [0028]-[0029], [0149]-[0153] to achieve a desired curvature and strengthening.
MPEP 2112 states
Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977). In In re Crish, 393 F.3d 1253, 1258, 73 USPQ2d 1364, 1368 (Fed. Cir. 2004), the court held that the claimed promoter sequence obtained by sequencing a prior art plasmid that was not previously sequenced was anticipated by the prior art plasmid which necessarily possessed the same DNA sequence as the claimed oligonucleotides. The court stated that "just as the discovery of properties of a known material does not make it novel, the identification and characterization of a prior art material also does not make it novel." Id. 

It would have been obvious to one skilled in the art to use the techniques taught by Ishibashi to produce a glass sheet with curvatures defined by present claims 2-3.  Defining an existing article by a property not disclosed in the prior art does not in itself make the article overcome the prior art, particularly where the prior art teaches optimization of this function, in this case optimizing the curvature of the glass sheet.

s 1-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rachelle (US 20080066498 A1) referred to as Rachelle herein after.
Regarding claims 1-5, Rachelle discloses a fusion glass sheet [0007], [0113] (Fig 1), 0.7-1.1 mm (at least [0068]) or larger range of 0.1-2.0mm [0115]. Which may be spherical as discussed further below 
Rachelle does not disclose the shape having the exact curvature function of claims 2-3 however Rachelle explains the changes of the glass ribbon in the fusion process from the setting zone temperature range to the sub-pieces cut may be optimized [0011]-[0012].  Rachelle states that calculations can be made of predicted levels of distortion from a three-dimensional shape determination and stress-management measurements can be made to alter the shape of the sub-pieces [0107]-[0108]. Rachelle further describes how the across the ribbon shape in the fusion process at the transition zone can determine the shape of the final sub pieces and the shape can be chosen by one skilled in the art [0167]-[0170], [0204]-[0205]. 
MPEP 2112 states
Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977). In In re Crish, 393 F.3d 1253, 1258, 73 USPQ2d 1364, 1368 (Fed. Cir. 2004), the court held that the claimed promoter sequence obtained by sequencing a prior art plasmid that was not previously sequenced was anticipated by the prior art plasmid which necessarily possessed the same DNA sequence as the claimed oligonucleotides. The court stated that "just as the discovery of properties of a known material does not make it novel, the identification and characterization of a prior art material also does not make it novel." Id. 

Functions for determining said shape are provided in [0171]-[0172] at least and spherical sheets in [0213]-[0224].  Thus it would be obvious to one skilled in the art to manufacture the other shapes and claims 2-3 are obvious because the discovery of a new function to define an existing article does not make the article inventive particularly where the prior art teachings  exist for manufacturing said curved glass sheet.
Rachelle fails to disclose the Young’s modulus and density and Poisson’s ratio of claim 1.
3 (Table 1) with a thickness of 0.7mm or less (Col 6; lines 49-54), with reduced production cost of the glass sheet and reduced heat shrinkage as well (at least Col 2; lines 6-14) thus it would be obvious to use the glass sheet produced by Kawagushi in the strengthening method of Rachelle to form a curved sheet for an electronic device.
MPEP 2131.03: Prior Art which teaches a range within, overlapping or touching the claimed range anticipated if the prior art range discloses the claimed range.
One of ordinary skill in the art would recognize the overlapping ranges of density, thickness and young’s modulus to yield the same Poisson’s ratio

Response to Arguments
Applicant's arguments filed 10/28/2021 have been fully considered but they are not persuasive. Applicant argues the present amended limitations which have been addressed by newly cited prior art US 9061938 and thus are moot.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JODI COHEN FRANKLIN whose telephone number is (571)270-3966. The examiner can normally be reached Monday-Friday 8 am-4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JODI COHEN FRANKLIN
Primary Examiner
Art Unit 1741



/JODI C FRANKLIN/Primary Examiner, Art Unit 1741